Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claims 8-20 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claims 2-14, 16-18, 20 and 22 objected to because of the following informalities:  Claims 2-14, 16-18, 20 and 21 refer to “the preceding claim” or “any of the preceding claims”. Since claims can be withdrawn, canceled or renumbered during prosecution, the claims risk becoming unclear as to which claim or claims they depend upon.  Appropriate correction is required.
Claims 15-20 objected to because of the following informalities:  Claims 15-20 are method claims depending from apparatus claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13 and 22, the phrase "i.e." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 14-20 are indefinite due to their dependency, either directly or indirectly, upon Claim 13.
Regarding claims 13 and 22, the phrase "so called" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 14-20 are indefinite due to their dependency, either directly or indirectly, upon Claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris (8,438,683).
Consider Claim 21, Morris discloses a walkway assembly for transport vehicles, in particular, trains, trams, subways, buses or even trolleybuses, this assembly comprising: - a framework (30) comprising fastening means on the body of the transport vehicle (C4, L27-28), - a sliding device (90) that is movable in relation to the framework between a stowed position (Fig. 1) and a deployed position (Fig. 2), in which this sliding device forms at least one part of an access ramp, this walkway assembly being characterized in that the sliding device is formed by a succession of blades (63, 72, 74, 40) that are movable perpendicularly to their main dimension, these blades being mutually parallel and moreover parallel during operation to the axis of travel of the vehicle (C4. L 50-67, extending toward curbside).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (8,438,683) in view of Schepmann (2017/0282774).
Consider Claim 22, Morris discloses all the features of the claimed invention, as described above, and further discloses a transport vehicle, in particular trains, trams, subways, buses or even trolleybuses, comprising at least one walkway assembly according to the preceding claim, the said walkway assembly moreover comprising a swiveling floor (60) located during operation in the proximity of the door of the transport vehicle, this swiveling floor being intended for the forward motion of travelers, in particular persons with reduced mobility, this swiveling floor comprising a surface (66) for forward motion, and discloses a floor in general but does not specifically disclose the body of this transport vehicle comprising a so-called fixed floor, the surface for forward motion of the swiveling floor being located in the same plane as the fixed floor, in a so-called rest position of the swiveling floor, whereas the fixed floor and the surface for forward motion define a continuity of surfaces, i.e. without any substantial offset, in an inclined position of this swiveling floor in relation to the fixed floor.
Schepmann discloses a so-called fixed floor (20), the surface (14) for forward motion of the swiveling floor being located in the same plane as the fixed floor (Para 0033), in a so-called rest position of the swiveling floor, whereas the fixed floor and the surface for forward motion define a continuity of surfaces (Para 24 and 31, i.e. without any substantial offset, in an inclined position of this swiveling floor in relation to the fixed floor.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Morris by further comprising a so-called fixed floor, the surface for forward motion of the swiveling floor being located in the same plane as the fixed floor, in a so-called rest position of the swiveling floor, whereas the fixed floor and the surface for forward motion define a continuity of surfaces, i.e. without any substantial offset, in an inclined position of this swiveling floor in relation to the fixed floor as disclosed by Schepmann in order to suit the needs of various passengers.
Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a walkway assembly for a transport vehicle, in particular trains, trams, subways, trolleybuses or even buses, with this assembly comprising: - a framework with fastening means on the body of the transport vehicle, this framework delimiting a lateral opening - a swiveling floor, located during operation in the proximity of the door of the transport vehicle, this swiveling floor being intended for the forward motion of the travelers, in particular, of persons with reduced mobility, this swiveling floor comprising a surface for forward motion and being mounted in a swiveling manner in relation to the framework about a first swivel axis, provided opposite to the said lateral opening, - an intermediate device, located below the surface for forward motion, - a sliding system that is movable in translation in relation to the intermediate device between a stowed position and a deployed position, in which this sliding system forms, together with the surface for forward motion, a ramp that extends through the said lateral opening, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with the intermediate device being mounted in a swiveling manner in relation to the framework about a second swivel axis, which is, in particular, substantially coincident with the first swivel axis, the intermediate device and the swiveling floor able to swivel relative to the framework in a mutually independent manner, as required by Claim 1.
Claims 2-12 depend from Claim 1.
Claims 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618